department of the treasury internal_revenue_service te_ge - eo mandatory review commerce street mc 4920-dal dallas tx tax_exempt_and_government_entities_division number release date uil legend org organization name date date org address xx date address address employer_identification_number person to contact identification_number contact telephone number in reply refer to te_ge review staff last day for filing a petition with tax_court december 20xx certified mail - return receipt requested dear this is a final adverse determination revoking your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons org has failed to provide evidence that you are currently operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 you are not a charitable_organization within the meaning of sec_1_501_c_3_-1 in that you have failed to establish that you were operated exclusively for an exempt_purpose you received correspondence from the irs requesting information to conduct an examination of your activities and operations for the year ended december 20xx however you did not respond to our request for documentation to substantiate your activities and fiscal operations sec_1 h of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status based upon the above we are revoking your organization’s exemption from federal_income_tax under sec_501 of the internal_revenue_code effective january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax return form_1120 these returns should be filed with the appropriate internal revenue campus for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax exempt status was determined by calling faxing or writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals process etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely vickie hanson acting director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director exempt_organizations enclosures publication publication report of examination letter catalog number 34809f explanations of items schedule number or exhibit form 886-a rev date name of taxpayer december 20xx tax identification_number year period ended org legend org organization name xx date government's position cont'd in church of gospel ministry inc v united_states of america the court affirmed the determination of the irs's revocation the organization' sec_501 status was revoked because the taxpayer failed to sustain its burden to show that it was qualified for federal tax exemption as a corporation organized and operated exclusively for religious and charitable purposes the organization failed to keep adequate_records to determine the full nature of its operations and failed to show that its operations did not inure in part to the private benefit of its officers both case references contain similar characteristics to the organization at hand org has not provided evidence to validate the organization's operations taxpayer's position the organization has not responded to any requests for information and as such their position in unknown conclusion org has failed to establish that it operated exclusively for religious charitable or other exempt purposes that no part of its net_earnings inured to the benefit of a private_shareholder_or_individual and that the taxpayer maintains records sufficient to demonstrate that it is entitled to tax-exempt status and therefore does not continue to qualify for exemption under sec_501 as an organization described in c of the internal_revenue_code org exempt status under sec_501 as an organization described in sec_501of the internal_revenue_code should be revoked effective july 20xx upon revocation org will not be responsible for filing annual form_990 returns but will be required to file form_1120 for all future periods whether or not there is any taxable_income form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service legend org organization name explanations of items form 886-a rev date schedule number or exhibit december 20xx tax identification_number xx date year period ended name of taxpayer org issues does org continue to qualify for exemption as an organization described in sec_501 is org responsible for filing annual form_990 returns facts org org was granted tax exempt status under sec_501 in march 19xx the support schedule submitted to the service on behalf of org reveals the organization is required to file an annual form_990 as its gross revenues are in excess of dollar_figure multiple attempts to schedule an appointment to conduct an examination of the organization for the year ending december 20xx have been unsuccessful all attempts to locate the organization contact prior officers and confirm the organization's activity have also been unsuccessful law sec_501 of the internal_revenue_code irc provides in part that an organization described in sec_501 shall be exempt from taxation unless such exemption is denied under sec_502 or sec_503 the following organizations are referred to in subsection a corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office the regulations under sec_501 provide organizational and operational tests that must be passed in order to obtain exempt status failure to meet either the organizational or operational_test negates an organization's exempt status sec_1_501_c_3_-1 an organization which is exempt from tax whether or not it is required to file an annual information_return shall submit additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status sec_1_6033-2 government's position org has not responded to multiple appointment letters and has not provided any information that would allow the service to make a correct determination about the organization's exempt status according to an informant and individuals unrelated to org the organization has ceased to operate failure to provide evidence of operating as an exempt_organization may result in revocation of an entity's exempt status in united libertarian fellowship inc v commissioner of internal revenue t c memo the court held that the taxpayer by refusing to disclose requested information left the court with no choice but to draw the conclusion that the facts if disclosed would show that the taxpayer failed to meet the requirements of internal_revenue_code sec_501 department of the treasury-internal revenue service catalog number 20810w form 886-a publish no irs gov page
